Citation Nr: 0930290	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-10 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a leg disability.

6.  Entitlement to service connection for a testicle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss or tinnitus that 
is related to his military service.

2.  The Veteran does not have left shoulder or back 
disability that is related to his military service.

3.  The Veteran does not have currently diagnosed leg or 
testicle disability.




CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  The Veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

4.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; arthritis of the spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran does not have a leg or testicle disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, March 2006, October 2007, and January 2009.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and provided examinations in furtherance of his claims.  VA 
examinations with respect to the issues on appeal were 
obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as the opinions were predicated on 
consideration of the STRs and private medical records in the 
Veteran's claims file, and considered all of the pertinent 
evidence of record, including the Veteran's lay statements 
regarding continuity of symptomatology since service.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  No 
duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service incurrence or aggravation is presumed if a chronic 
disability as defined by 38 C.F.R. § 3.309(a) is manifested 
to a compensable degree within a year of the Veteran's 
separation from qualifying military service.  This includes 
arthritis and organic diseases of the nervous system such as 
sensorineural hearing loss.  38 C.F.R. § 3.307, 3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).

Hearing Loss and Tinnitus

The Veteran stated that he was a radio and teletype operator 
assigned to an artillery unit, and noted that his unit fired 
guns daily for the duration of his time in service.  He 
stated that he was near the gun firing and sometimes fired 
guns himself, noting that he did not wear ear protection, and 
that after firing the guns he would hear ringing in his ears.  
See June 2006 Board hearing.  At his February 2009 VA 
examination, the Veteran reported that he was exposed to 
howitzers during training and then during combat in Vietnam.  
He also reported occupational noise exposure from loud 
equipment from a job that lasted three to four years.

The Veteran's DD Form 214 and personnel file shows that he 
served in Vietnam with Battery D, 3rd battalion, 13th 
artillery unit, and that his military occupational specialty 
(MOS) was a radio and teletype operator, and reveals that he 
received a sharpshooter badge for the M-14 rifle, among other 
awards and decorations.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Regarding evidence of a current hearing disability, the 
February 2009 VA audiological evaluation revealed pure tone 
thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
30
LEFT
15
15
25
20
45

Puretone threshold averages were 21 decibels for the right 
ear and 26 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  The examiner noted that the results for the 
right ear revealed that the Veteran's hearing was within 
normal limits from 250-3000 Hertz, and showed mild hearing 
loss at 4000 Hertz.  The left ear revealed hearing within 
normal limits from 250-3000 Hertz, and showed moderate 
hearing loss at 4000-6000 Hertz.  According to VA 
regulations, the Veteran does not currently experience 
hearing disability in the right ear because the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is not 40 decibels or greater; nor do at least 
three of the frequencies have an auditory threshold of 26 
decibels or greater.  Additionally, speech discrimination was 
See 38 C.F.R. § 3.385.  As such, without evidence of a right 
ear hearing impairment, the analysis ends, and service 
connection cannot be awarded.  See Degmetich v. Brown, 104 F. 
3d 1328, at 1333.  In other words, absent a showing of a 
current disability for which benefits are being claimed, 
service connection is not warranted.  However, the Veteran 
does have a currently diagnosed left ear hearing disability 
because he experiences a 40 decibel loss at 4000 Hertz.  See 
38 C.F.R. § 3.385.  

Regarding current evidence of tinnitus, at this February 2009 
examination, the Veteran reported bilateral constant tinnitus 
which began suddenly around 2003, thereby showing subjective 
evidence of currently diagnosed tinnitus.  Despite evidence 
of currently diagnosed left ear hearing loss and tinnitus, 
the STRs do no contain treatment or complaints related to a 
loss of hearing acuity or ringing in the Veteran's ears 
(tinnitus), and the August 1964 entrance examination and 
August 1967 discharge examination both revealed normal 
hearing acuity and did not mention that the Veteran 
experienced ringing in his ears.  Regarding continuity of 
symptomatology since service, the February 2009 audiological 
examination represents the first documented evidence in the 
record of a loss of hearing acuity, and the Veteran himself 
noted that the onset of his tinnitus was approximately 2003, 
decades after discharge from service.

In terms of a nexus between service and the Veteran's 
currently diagnosed tinnitus and left ear hearing disability, 
the February 2009 audiologist opined that given the absence 
of hearing loss or a threshold shift at separation from 
service, and the remoteness (42 years after discharge), it 
was less likely than not that the hearing loss recorded today 
was related to noise exposure during military service.  
Regarding tinnitus, the audiologist noted that the Veteran 
reported the onset of tinnitus in approximately 2003, over 37 
years after separation from service.  Therefore, the February 
2009 audiologist opined that it was less likely than not that 
the complaint of tinnitus was the result of military noise 
exposure, reasoning that tinnitus caused by noise exposure 
generally has an onset much nearer to the time of exposure.

In summary, as there is no evidence of left ear hearing loss 
or tinnitus in the service treatment records, and no medical 
evidence of hearing loss or subjective complaints of tinnitus 
until decades after discharge; when taken together with the 
negative nexus opinion provided by the February 2009 VA 
audiologist, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hearing loss and tinnitus.

Left Shoulder Disability and Back Disability

The Veteran stated that he was responsible for loading 
ammunition in service and that the rigors of lifting and 
carrying the ammunition led to his current left shoulder and 
back disabilities.  However, during his June 2006 Board 
hearing, the Veteran noted that he did not complain of 
shoulder problems while he was in the service, and stated 
that he did not start experiencing symptoms of a back 
condition until six to seven years ago.

Here, the Veteran is currently diagnosed with left shoulder 
and back disabilities-specifically, left shoulder 
impingement syndrome, degenerative disc disease of the 
lumbosacral spine, and minimal osteoarthritis with narrowing 
of the disc space of L3-4 level.  See February 2009 VA 
examination and August 2002 radiology report.  However, 
despite evidence of currently diagnosed left shoulder and 
back disabilities, the STRs contain no evidence of complaints 
or treatment related to the Veteran's left shoulder or back, 
and his August 1967 discharge examination contains a normal 
clinical evaluation for the Veteran's spine and upper 
extremities.  Regarding continuity of symptomatology after 
discharge, there is an absence of any documented back 
problems until November 1993, over 25 years after the Veteran 
left military service when the Veteran complained of lower 
back pain, and the examiner noted likely sacroiliac strain, 
(see K.G., M.D. progress notes), and the first diagnosis of a 
specific back disability is a 2002 x-ray which found minimal 
osteoarthritis with narrowing of the disc space of L3-4 
level.  In regards to the left shoulder, January 1997, 30 
years after discharge, is the first documented indication in 
the record of complaints related to shoulder pain, and the 
Veteran was not diagnosed with a specific shoulder disability 
until his 2009 VA examination.  The Board finds that the 
lengthy period after military service without complaint or 
treatment suggests that there has not been a continuity of 
symptomatology, and it weighs against his claims for service 
connection for left shoulder and back disabilities.  

Lastly, in terms of establishing a nexus to service, the 
February 2009 examiner, S.M., M.D. opined that it was less 
likely than not that the Veteran's shoulder or low back 
disability was related to the loading of heavy ammunition 
while in military service.  Dr. M. explained that the records 
revealed no history of a military related injury to the left 
shoulder or thoracolumbar spine, and the Veteran's discharge 
examination revealed no abnormalities, with a normal spine 
examination at the time of discharge.  Further, as discussed 
above, the examiner noted that the Veteran was discharged in 
1967 and it was not until August 2002 that an x-ray revealed 
some degenerative changes of the lumbar spine with disk 
narrowing at L3-L4.  In summary, Dr. M. stated that from the 
time in service to the onset of the Veteran's back and 
shoulder symptoms was of such a length of time that the 
findings are more compatible with his occupation as a truck 
driver and age.  Dr. M.'s opinion is supported by a review of 
the record, which includes a January 1997 progress note by 
Dr. G. (discussed above) noting shoulder pain possibly 
related to his occupation as a truck driver.  Dr. M.'s 
opinion is uncontradicted by any other evidence.

Finally, arthritis of the lumbar spine was not manifested to 
a compensable degree within a year of the Veteran's 
separation from service, as the first documented post-service 
evidence of arthritis of the spine was not until 2002, over 
30 years after discharge.  A presumption of service 
incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 
3.309.  The Board therefore concludes that the Veteran does 
not have a back disability, including, degenerative disc 
disease of the lumbosacral spine or osteoarthritis, that is 
related to service on either a direct or presumptive basis; 
and does not have left shoulder impingement syndrome which is 
related to military service.  The preponderance of the 
evidence is against his claims.

Bilateral Leg and Testicle Disability

The Veteran contends that his leg and testicle pain are 
related to his back disability, stating that a disc was 
pressing on a nerve, which caused pain in his testicle and 
leg.  The Veteran stated that he developed the leg and 
testicle pain at the same time as his back disability, noting 
the onset as five years ago.

During the February 2009 VA examination, the Veteran stated 
that he saw a private physician for complaints of low back 
pain, which on occasion would involve both lower extremities 
and he also noted pain radiating to the left testicle.  On 
examination, the examiner noted that the Veteran's disk 
pathology was a narrowed disk space at L3-L4, and stated that 
this would not be the nerve involvement for testicular pain.  
Significantly, the examiner did not diagnose the Veteran with 
a specific leg or testicle disability.  In fact, there is no 
medical evidence of record showing a diagnosis of any leg or 
testicle disability.  A November 1995 progress note by K.G., 
D.O. shows that the Veteran's testicles were normal, a March 
2004 progress note indicates that the genitals were normal 
and assessed the Veteran with right testicle pain 
(orchialgia), and although an April 2001 letter by Dr. G. 
noted that the Veteran experienced leg pain and testicular 
pain, Dr. G. did not diagnose the Veteran with any specific 
disability.

As such, the record contains no evidence of currently 
diagnosed leg or testicle disabilities.  The February 2009 
examiner was unable to identify the presence of any objective 
pathology in the testicles or legs, beyond reference to 
testicular pain and leg pain.  As noted above, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. 
282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  As 
such, without evidence of a current testicle or leg 
disability, the analysis ends, and service connection cannot 
be awarded.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.  
In other words, absent a showing of current disabilities for 
which benefits are being claimed, service connection is not 
warranted.

Even if pain experienced by the Veteran was due to spinal 
cord impingement of some sort, the salient point to be made 
is that the Veteran is not service connected for any 
disability of the spine.  Consequently, service connection 
for radicular symptoms caused by disability of the spine may 
not be awarded.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left shoulder disability is denied.

Service connection for a back disability is denied.

Service connection for a leg disability is denied.

Service connection for a testicle disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


